

115 HR 6852 IH: Grants for Reliable, Efficient, and Accountable Transit Act
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6852IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Mrs. Comstock introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Authorization for Capital and Preventive Maintenance Projects for the Washington
			 Metropolitan Area Transit Authority and the National Capital Area Interest
			 Arbitration Standards Act of 1995, and for other purposes.
	
 1.Short titleThis Act may be cited as the Grants for Reliable, Efficient, and Accountable Transit Act. 2.DefinitionsFor the purposes of this Act:
 (1)AuthorityThe term Authority means the Washington Metropolitan Area Transit Authority established under article III of the compact (Public Law 89–774; 80 Stat. 1324).
 (2)BoardThe term Board means the Board of Directors of the Washington Metropolitan Area Transit Authority. (3)CompactThe term Compact means the Washington Metropolitan Area Transit Authority Compact.
 (4)DirectorThe term Director means a member of the Board of Directors of the Washington Metropolitan Area Transit Authority. (5)SecretaryThe term Secretary means the Secretary of Transportation.
 (6)SignatoryThe term Signatory means the State of Maryland, the Commonwealth of Virginia, or the District of Columbia. (7)StateThe term State includes the District of Columbia.
 (8)WMATAThe term WMATA means the Washington Metropolitan Area Transit Authority. (9)Washington metropolitan area transit zoneThe term Washington Metropolitan Area Transit Zone means the zone created by and described in section 3 of the Compact, as well as any additional area that may be added pursuant to section 83(a) of such Compact.
			IMetro Funding
			1.Reauthorization of the authorization for capital and preventive maintenance projects for the
 Washington Metropolitan Area Transit AuthoritySection 601(f) of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432; 126 Stat. 4968) is amended to read as follows:
				
 (f)AmountThere are authorized to be appropriated to the Secretary of Transportation for grants under this section an aggregate amount not to exceed $1,500,000,000 to be available in increments in each fiscal year next occurring until such funding is expended..
			IIArbitration
 1.National capital area interest arbitration standardsSections 18301 through 18304 of chapter 183 of title 40, United States Code, are amended to read as follows:
				
					18301.Findings and purposes
 (a)FindingsCongress finds that— (1)safe, reliable, and affordable public transportation at sufficient levels is essential to the economic vitality of the national capital area and is an essential component of regional efforts to improve air quality to meet environmental requirements and to improve the health of both residents of and visitors to the national capital area as well as to preserve the beauty and dignity of the Nation’s capital;
 (2)use of mass transit by both residents of and visitors to the national capital area is substantially affected by the prices charged for mass transit services, prices that are substantially affected by labor costs, since more than 70 percent of operating costs are attributable to labor costs;
 (3)labor costs incurred in providing mass transit in the national capital area have increased at an alarming rate and are unsustainable in light of the financial condition of interstate Compact agencies providing mass transit services in the national capital area;
 (4)higher operating costs incurred for public transit in the national capital area cannot be offset by increasing costs to patrons, since this often discourages ridership and thus undermines the public interest in promoting the use of public transit;
 (5)higher operating costs incurred for public transit in the national capital area cannot be offset by service cuts since this undermines the public interest in promoting the use of public transit and could impact public safety;
 (6)spiraling labor costs cannot be offset by the governmental entities that are responsible for subsidy payments for public transit services since local governments face other substantial financial obligations;
 (7)labor costs cannot be increased during periods of time when an interstate Compact agency operating in the national capital area providing public transportation is financially stressed taking into account operating costs, legacy benefit obligations, capital needs, and reserve levels;
 (8)imposition of mandatory standards applicable to arbitrators resolving arbitration disputes involving interstate Compact agencies operating in the national capital area will ensure that wages, benefits, and other terms and conditions of employment, including work rules, are justified and do not adversely impact the ability of the interstate Compact agencies to provide affordable, safe, and reliable public transit services at levels sufficient to serve the needs of the Washington metropolitan area;
 (9)Federal legislation is required to ensure that interest arbitration decisions do not adversely impact the ability of interstate Compact agencies operating in the national capital area to emerge from periods of financial stress and avoid future periods of financial stress; and
 (10)Federal legislation is necessary under section 8 of article I of the Constitution to balance the need to moderate and lower labor costs while maintaining labor peace.
 (b)PurposeThe purpose of this chapter is to adopt standards governing arbitration that arbitrators must apply exclusively in resolving disputes involving interstate Compact agencies operating in the national capital area in order to lower operating costs and facilitate the provision of safe, reliable, and affordable public transit services at sufficient levels in the Washington metropolitan area.
 18302.DefinitionsIn this chapter, the following definitions apply: (1)ArbitrationThe term arbitration—
 (A)means the arbitration of disputes, regarding the terms and conditions of employment, that is required under an interstate Compact governing an interstate Compact agency operating in the national capital area; but
 (B)does not include the interpretation and application of rights arising from an existing collective bargaining agreement.
 (2)ArbitratorThe term arbitrator refers to either a single arbitrator, or a board of arbitrators, chosen under applicable procedures.
 (3)Interstate compact agency operating in the national capital areaThe term interstate Compact agency operating in the national capital area means any interstate Compact agency that provides public transit services and that was established by an interstate Compact to which the District of Columbia is a signatory.
 (4)Financial stressThe term financial stress means that at least two of the following 3 financial issues are affecting an interstate Compact agency operating in the national capital area:
 (A)The interstate Compact agency’s ratio of operating revenues (excluding any subsidy payment or budgetary assistance) to operating expenses (as measured on the last date of each fiscal year) has decreased in the aggregate over the preceding 2-year period.
 (B)The interstate Compact agency has taken at least one of the following measures during the preceding 2-year period:
 (i)Reduced service. (ii)Increased fares.
 (iii)Diverted capital funds to pay for operating expenses during a period in which the interstate Compact agency’s ratio of capital backlog to system value is greater than the average ratio of capital backlog to system value for other United States transit systems.
 (C)It is not reasonably foreseeable that the interstate Compact agency will be in a state of good repair within the following 2 years as determined by the Federal Transit Administration’s Transit Economic Requirements Model or any other alternative model that the Federal Transit Administration may utilize in the future.
							18303.Standards for arbitrators
 (a)DefinitionIn this section, the term public welfare means, with respect to arbitration under an interstate Compact— (1)the ability of the interstate Compact agency to finance wages and benefits resulting from an arbitrator’s award consistent with its projected operating and capital budgets during the term of such award without adversely impacting the agency’s ability to provide safe, reliable, and affordable public transportation at sufficient levels;
 (2)the ability of the interstate Compact agency to finance wages and benefits resulting from an arbitrator’s award as set forth in subsection (c); and
 (3)the continuity and stability of interstate Compact agency operations to the effect that such operations are not detrimental to any facet of the regional economy or to the ability of employees of the Federal, State, or local governments to conduct business.
 (b)Factors in making arbitration awardAn arbitrator rendering an arbitration award involving the employees of an interstate Compact agency operating in the national capital area must exclusively consider the following factors, in addition to the factors prescribed in subsection (c):
 (1)The existing wages, benefits, and terms and conditions of employment of the employees in the bargaining unit except that structural changes should be awarded to the benefit of an interstate Compact agency operating in the national capital area where such changes are consistent with the public welfare.
 (2)The reasonably available and ongoing financial resources of the interstate Compact agency, taking into account the liabilities and obligations (including capital needs, legacy benefit obligations, and reserve levels) of the interstate Compact agency, based on the agency’s budget for the current year and its projected budget for the next 10 years.
 (3)The annual increase or decrease in consumer prices for goods and services as reflected in the most recent Consumer Price Index for the Washington-Baltimore, DC–MD–VA–WV Consolidated Metropolitan Statistical Area, published by the Bureau of Labor Statistics.
 (4)The wages, benefits, and terms and conditions of the employment of other employees in the District of Columbia, Maryland, and Virginia whose positions require qualifications and skills similar to those required by employees in the bargaining unit except that an arbitrator rendering an arbitration award involving the employees of an interstate Compact agency operating in the national capital area may not consider the wages, benefits, and terms and conditions of employment of employees working outside of the District of Columbia, Maryland, and Virginia.
 (5)The wages, benefits, and terms and conditions of employment applicable to other employees of the interstate Compact agency taking into account the special nature of the work performed by the employees in the bargaining unit, including any hazards or the relative ease of employment, physical requirements, educational qualifications, job training and skills, shift assignments, and the demands placed upon the employees as compared to only other employees of the same interstate Compact agency.
 (6)The interests and welfare of the employees in the bargaining unit, including— (A)the overall compensation presently received by the employees, having regard not only for wage rates but also for wages for time not worked, including vacations, holidays, and other excused absences;
 (B)all benefits received by the employees, including previous bonuses, insurance, and pensions; and (C)the continuity and stability of employment, such that the arbitrator shall not issue an award increasing wages or benefits where the interstate Compact agency operating in the national capital area can show that such recommended increases could result in headcount reductions.
 (7)The public welfare. (c)Ability To finance wages and benefits provided in award (1)In generalAn arbitrator rendering an arbitration award involving the employees of an interstate Compact agency operating in the national capital area shall not, with respect to a collective bargaining agreement governing conditions of employment, provide for wages or other benefits that exceed the reasonable and ongoing ability of the interstate Compact agency operating in the national capital area to obtain the necessary financial resources to pay for wage and benefit increases for employees of the interstate compact agency while providing safe, reliable, and affordable transit services at levels sufficient to serve the needs of the Washington metropolitan area.
 (2)Compliance conditionsThe following conditions shall be met to comply with this subsection: (A)An arbitrator’s award shall not provide for wages and benefits that will result in an annual increase in operating subsidy of more than 1.5 percent inclusive of both labor and nonlabor-related operating costs, unless there is substantial evidence that the interstate Compact agency is able to finance the additional costs consistent with its budget and projected budgeted costs without adversely impacting the agency’s ability to provide safe, reliable, and affordable public transportation at sufficient levels.
 (B)During those periods of time when an interstate Compact agency operating in the national capital area is financially stressed, the arbitrator shall issue an award that either reduces or does not increase the interstate Compact agency’s personnel costs.
 (C)The arbitrator’s award must give substantial deference to the evidence presented by the interstate Compact agency’s management regarding financial issues.
 (D)The arbitrator’s award may not cause the interstate Compact agency operating in the national capital area to be in non­com­pli­ance with any other legal obligations.
 (d)ClarificationAn arbitrator rendering an arbitration award involving the employees of an interstate Compact agency operating in the national capital area shall consider the factors in subsection (b) independently from the factors in subsection (c).
						(e)Requirements for final award
 (1)Written awardIn resolving a dispute submitted to arbitration involving the employees of an interstate Compact agency operating in the national capital area, the arbitrator shall issue a written award that demonstrates that all the factors set forth in subsections (b) and (c) have been considered and applied and that the arbitrator has not considered and applied any other factors.
 (2)PrerequisitesAn award may grant an increase in pay rates or benefits (including insurance and pension benefits), or reduce hours of work, only if the arbitrator concludes that any costs to the agency do not adversely affect the public welfare.
 (3)Substantial evidenceThe arbitrator’s conclusion regarding the public welfare must be supported by substantial evidence. (f)Compliance with section 5333(b) of title 49, united states code (1)ClarificationNeither the existence of this statute, nor any arbitrator’s award issues pursuant to this law, shall be deemed to violate the requirements of section 5333(b) of title 49, United States Code.
 (2)Prohibition on denialFor the avoidance of doubt, the Department of Labor or the Department of Transportation shall not deny any certification of compliance with section 5333(b) of title 49, United States Code, and an interstate Compact agency operating in the national capital area shall not be denied any Federal grant as a result of this statute or any arbitrator’s award issued pursuant to this statute.
							18304.Procedures for enforcement of awards
 (a)Modifications and finality of awardWithin 10 days after the parties receive an arbitration award to which section 18303 of this title applies, the interstate Compact agency and the employees, through their representative, may agree in writing on any modifications to the award. After the end of that 10-day period, the award, and any modifications, become binding on the interstate Compact agency, the employees in the bargaining unit, and the employees’ representative.
 (b)ImplementationEach party to an award that becomes binding under subsection (a) shall take all actions necessary to implement the award.
 (c)Judicial reviewNot later than 60 days after an award becomes binding under subsection (a), the interstate Compact agency or the exclusive representative of the employees concerned may bring a civil action in a court that has jurisdiction over the interstate Compact agency for review of the award. The court shall review the award on the record, and shall vacate the award or any part of the award, after notice and a hearing, if—
 (1)the award is in violation of applicable law; (2)the arbitrator exceeded the arbitrator’s powers;
 (3)the decision by the arbitrator is arbitrary or capricious; (4)the arbitrator conducted the hearing contrary to the provisions of this chapter or other laws or rules that apply to the arbitration so as to substantially prejudice the rights of a party;
 (5)there was partiality or misconduct by the arbitrator prejudicing the rights of a party; (6)the award was procured by corruption, fraud, or bias on the part of the arbitrator; or
 (7)the arbitrator did not comply with the provisions of section 18303 of this title.. IIILimits on Annual Spending Increases 301.Limit on annual contributions from funding jurisdictions for operationsNot later than 1 year after the date of enactment of this Act, the Signatories shall amend the Compact to limit the annual growth in the rate of spending by each Signatory by not more than 3 percent to subsidize operational needs of the Authority.
			IVEmployees
			401.WMATA employee whistleblower protection
 (a)In generalThe Authority, a contractor or a subcontractor of the Authority, or an officer or employee of the Authority, shall not discharge, demote, suspend, reprimand, or in any other way discriminate against an employee with respect to the terms and conditions of employment if such discrimination is due, in whole or in part, to the employee’s lawful, good faith act done, or perceived by the employer to have been done or about to be done—
 (1)to provide information, directly cause information to be provided, or otherwise directly assist in any investigation regarding any conduct which the employee reasonably believes constitutes a violation of any Federal law or regulation or provision adopted by an authority created by an interstate Compact relating to public transportation safety or security, or fraud, waste, or abuse of Federal grants or other public funds intended to be used for public transportation safety or security, if the information or assistance is provided to or an investigation stemming from the provided information is conducted by—
 (A)a Federal, State, or local regulatory or law enforcement agency, or a regulatory or law enforcement agency created by an interstate Compact (including an office of the Inspector General under the Inspector General Act of 1978 (5 U.S.C. App.; Public Law 95–452));
 (B)any Member of Congress, any committee of Congress, or the Government Accountability Office; or (C)a person with supervisory authority over the employee or such other person who has the authority to investigate, discover, or terminate the misconduct;
 (2)to refuse to violate or assist in the violation of any Federal law, rule, or regulation relating to public transportation safety or security;
 (3)to file a complaint or directly cause to be brought a proceeding related to the enforcement of this section or to testify in that proceeding;
 (4)to notify, or attempt to notify, the Authority, the inspector general, or the Secretary of Transportation of a work-related personal injury or work-related illness of an employee;
 (5)to accurately report hours on duty pursuant to chapter 211 of title 49, United States Code; (6)to cooperate with a safety or security investigation by the Secretary of Transportation, the Secretary of Homeland Security, or the National Transportation Safety Board; or
 (7)to furnish information to the Secretary of Transportation, the Secretary of Homeland Security, the National Transportation Safety Board, or any Federal, State, or local regulatory or law enforcement agency, or a regulatory or law enforcement agency created by an interstate Compact, as to the facts relating to any accident or incident resulting in injury or death to an individual or damage to property occurring in connection with public transportation.
					(b)Prompt medical attention
 (1)ProhibitionThe Authority or person covered under this section may not deny, delay, or interfere with the medical or first aid treatment of an employee who is injured during the course of employment. If transportation to a hospital is requested by an employee who is injured during the course of employment, the Authority shall promptly arrange to have the injured employee transported to the nearest hospital where the employee can receive safe and appropriate medical care.
 (2)DisciplineThe Authority or person covered under this section may not discipline, or threaten discipline to, an employee for requesting medical or first aid treatment, or for following orders or a treatment plan of a treating physician, except that the Authority’s refusal to permit an employee to return to work following medical treatment shall not be considered a violation of this section if the refusal is pursuant to Federal Railroad Administration medical standards for fitness of duty or, if there are no pertinent Federal Railroad Administration standards, the Authority’s medical standards for fitness for duty. For purposes of this paragraph, the term discipline means to bring charges against a person in a disciplinary proceeding, suspend, terminate, place on probation, or make note of reprimand on an employee’s record.
					(c)Hazardous safety or security conditions
 (1)In generalThe authority, or a contractor or a subcontractor of such authority, or an officer or employee of such authority, shall not discharge, demote, suspend, reprimand, or in any other way discriminate against an employee for—
 (A)reporting, in good faith, a hazardous safety or security condition; (B)refusing to work when confronted by a hazardous safety or security condition related to the performance of the employee’s duties, if the conditions described in paragraph (2) exist; or
 (C)refusing to authorize the use of any safety or security-related equipment, track, or structures, if the employee is responsible for the inspection or repair of the equipment, track, or structures, when the employee believes that the equipment, track, or structures are in a hazardous safety or security condition, if the conditions described in paragraph (2) of this subsection exist.
 (2)Protected refusalA refusal by an employee is protected under paragraphs (1) (B) and (C) if— (A)the refusal is made in good faith and no reasonable alternative to the refusal is available to the employee;
 (B)a reasonable individual in the circumstances then confronting the employee would conclude that— (i)the hazardous condition presents an imminent danger of death or serious injury; and
 (ii)the urgency of the situation does not allow sufficient time to eliminate the danger without such refusal; and
 (C)the employee, where possible, has notified the authority of the existence of the hazardous condition and the intention not to perform further work, or not to authorize the use of the hazardous equipment, track, or structures, unless the condition is corrected immediately or the equipment, track, or structures are repaired properly or replaced.
 (3)ApplicabilityIn this subsection, only subsection (c)(1)(A) shall apply to security personnel, including transit police, employed or utilized by the authority to protect riders, equipment, assets, or facilities.
					(d)Enforcement action
 (1)Filing and notificationA person who believes that he or she has been discharged or otherwise discriminated against by any person in violation of subsection (a), (b), or (c) may, not later than 180 days after the date on which such violation occurs, file (or have any person file on his or her behalf) a complaint with the Secretary of Labor alleging such discharge or discrimination. Upon receipt of a complaint filed under this paragraph, the Secretary of Labor shall notify, in writing, the person named in the complaint and the person’s employer of the filing of the complaint, of the allegations contained in the complaint, of the substance of evidence supporting the complaint, and of the opportunities that will be afforded to such person under paragraph (2).
					(2)Investigation; preliminary order
 (A)In generalNot later than 60 days after the date of receipt of a complaint filed under paragraph (1) and after affording the person named in the complaint an opportunity to submit to the Secretary of Labor a written response to the complaint and an opportunity to meet with a representative of the Secretary of Labor to present statements from witnesses, the Secretary of Labor shall conduct an investigation and determine whether there is reasonable cause to believe that the complaint has merit and notify, in writing, the complainant and the person alleged to have committed a violation of subsection (a), (b), or (c) of the Secretary of Labor’s findings. If the Secretary of Labor concludes that there is a reasonable cause to believe that a violation of subsection (a), (b), or (c) has occurred, the Secretary of Labor shall accompany the Secretary of Labor’s findings with a preliminary order providing the relief prescribed by paragraph (3)(B). Not later than 30 days after the date of notification of findings under this paragraph, either the person alleged to have committed the violation or the complainant may file objections to the findings or preliminary order, or both, and request a hearing on the record. The filing of such objections shall not operate to stay any reinstatement remedy contained in the preliminary order. Such hearings shall be conducted expeditiously. If a hearing is not requested in such 30-day period, the preliminary order shall be deemed a final order that is not subject to judicial review.
						(B)Requirements
 (i)Required showing by complainantThe Secretary of Labor shall dismiss a complaint filed under this subsection and shall not conduct an investigation otherwise required under subparagraph (A) unless the complainant makes a prima facie showing that any behavior described in subsection (a), (b), or (c) was a contributing factor in the unfavorable personnel action alleged in the complaint.
 (ii)Showing by employerNotwithstanding a finding by the Secretary of Labor that the complainant has made the showing required under clause (i), no investigation otherwise required under subparagraph (A) shall be conducted if the employer demonstrates, by clear and convincing evidence, that the employer would have taken the same unfavorable personnel action in the absence of that behavior.
 (iii)Criteria for determination by Secretary of LaborThe Secretary of Labor may determine that a violation of subsection (a), (b), or (c) has occurred only if the complainant demonstrates that any behavior described in subsection (a), (b), or (c) was a contributing factor in the unfavorable personnel action alleged in the complaint.
 (iv)ProhibitionRelief may not be ordered under subparagraph (A) if the employer demonstrates by clear and convincing evidence that the employer would have taken the same unfavorable personnel action in the absence of that behavior.
							(3)Final order
 (A)Deadline for issuance; settlement agreementsNot later than 120 days after the date of conclusion of a hearing under paragraph (2), the Secretary of Labor shall issue a final order providing the relief prescribed by this paragraph or denying the complaint. At any time before issuance of a final order, a proceeding under this subsection may be terminated on the basis of a settlement agreement entered into by the Secretary of Labor, the complainant, and the person alleged to have committed the violation.
 (B)RemedyIf, in response to a complaint filed under paragraph (1), the Secretary of Labor determines that a violation of subsection (a), (b), or (c) has occurred, the Secretary of Labor shall order the person who committed such violation to—
 (i)take affirmative action to abate the violation; and (ii)provide the remedies described in subsection (e).
 (C)OrderIf an order is issued under subparagraph (B), the Secretary of Labor, at the request of the complainant, shall assess against the person against whom the order is issued a sum equal to the aggregate amount of all costs and expenses (including attorney’s and expert witness fees) reasonably incurred, as determined by the Secretary of Labor, by the complainant for, or in connection with, bringing the complaint upon which the order was issued.
 (D)Frivolous complaintsIf the Secretary of Labor finds that a complaint under paragraph (1) is frivolous or has been brought in bad faith, the Secretary of Labor may award to the prevailing employer reasonable attorney’s fees not exceeding $1,000.
						(4)Review
 (A)Appeal to Court of AppealsAny person adversely affected or aggrieved by an order issued under paragraph (3) may obtain review of the order in the United States Court of Appeals for the District of Columbia Circuit. The petition for review must be filed not later than 60 days after the date of the issuance of the final order of the Secretary of Labor. Review shall conform to chapter 7 of title 5, United States Code. The commencement of proceedings under this subparagraph shall not, unless ordered by the court, operate as a stay of the order.
 (B)Limitation on collateral attackAn order of the Secretary of Labor with respect to which review could have been obtained under subparagraph (A) shall not be subject to judicial review in any criminal or other civil proceeding.
 (5)Enforcement of order by Secretary of LaborWhenever any person has failed to comply with an order issued under paragraph (3), the Secretary of Labor may file a civil action in the United States district court for the district in which the violation was found to occur to enforce such order. In actions brought under this paragraph, the district courts shall have jurisdiction to grant all appropriate relief including, but not limited to, injunctive relief and compensatory damages.
					(6)Enforcement of order by parties
 (A)Commencement of actionA person on whose behalf an order was issued under paragraph (3) may commence a civil action against the person to whom such order was issued to require compliance with such order. The appropriate United States district court shall have jurisdiction, without regard to the amount in controversy or the citizenship of the parties, to enforce such order.
 (B)Attorney’s feesThe court, in issuing any final order under this paragraph, may award costs of litigation (including reasonable attorney’s and expert witness fees) to any party whenever the court determines such award is appropriate.
 (7)De novo reviewWith respect to a complaint under paragraph (1), if the Secretary of Labor has not issued a final decision not later than 210 days after the filing of the complaint and if the delay is not due to the bad faith of the employee, the employee may bring an original action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy, and which action shall, at the request of either party to such action, be tried by the court with a jury. The action shall be governed by the same legal burdens of proof specified in paragraph (2)(B) for review by the Secretary of Labor.
					(e)Remedies
 (1)In generalAn employee prevailing in any action under subsection (d) shall be entitled to all relief necessary to make the employee whole.
 (2)DamagesRelief in an action under subsection (d) (including an action described in subsection (d)(7)) shall include—
 (A)reinstatement with the same seniority status that the employee would have had, but for the discrimination;
 (B)any backpay, with interest; and (C)compensatory damages, including compensation for any special damages sustained as a result of the discrimination, including litigation costs, expert witness fees, and reasonable attorney’s fees.
 (f)Election of remediesAn employee may not seek protection under both this section and another provision of law for the same allegedly unlawful act of the authority.
 (g)Rights retained by employeeNothing in this section shall be construed to diminish the rights, privileges, or remedies of any employee under any Federal or State law, provision adopted by an authority created by an interstate Compact, or under any collective bargaining agreement. The rights and remedies in this section may not be waived by any agreement, policy, form, or condition of employment.
 (h)No preemptionNothing in this section preempts or diminishes any other safeguards against discrimination, demotion, discharge, suspension, threats, harassment, reprimand, retaliation, or any other manner of discrimination provided by Federal or State law or provision adopted by an authority created by an interstate Compact.
				(i)Disclosure of identity
 (1)Except as provided in paragraph (2) of this subsection, or with the written consent of the employee, the Secretary of Transportation or the Secretary of Homeland Security may not disclose the name of an employee who has provided information described in subsection (a)(1).
 (2)The Secretary of Transportation or the Secretary of Homeland Security shall disclose to the Attorney General the name of an employee described in paragraph (1) of this subsection if the matter is referred to the Attorney General for enforcement. The Secretary making such disclosure shall provide reasonable advance notice to the affected employee if disclosure of that person’s identity or identifying information is to occur.
					(j)Process for reporting security problems to the department of homeland security
 (1)Establishment of processThe Secretary shall establish through regulations after an opportunity for notice and comment, and provide information to the public regarding, a process by which any person may submit a report to the Secretary regarding public transportation security problems, deficiencies, or vulnerabilities.
 (2)Acknowledgment of receiptIf a report submitted under paragraph (1) identifies the person making the report, the Secretary shall respond promptly to such person and acknowledge receipt of the report.
 (3)Steps to address problemThe Secretary shall review and consider the information provided in any report submitted under paragraph (1) and shall take appropriate steps to address any problems or deficiencies identified.
					402.Protection from whistleblower retaliations from labor union officials
 (a)In generalA labor organization or its officers or agents shall not discriminate against an employee if such discrimination is due, in whole or in part, to the employee’s lawful, good faith act done, or perceived by the labor organization to have been done or about to be done—
 (1)to provide information, directly cause information to be provided, or otherwise directly assist in any investigation regarding any conduct which the employee reasonably believes constitutes a violation of—
 (A)any Federal law or regulation or provision adopted by an authority created by an interstate Compact;
 (B)any bylaw of the labor organization; or (C)any fraud, waste, or abuse of the labor organization’s funds if the information or assistance is provided to or an investigation stemming from the provided information is conducted by—
 (i)a Federal, State, or local regulatory or law enforcement agency, or a regulatory or law enforcement agency created by an interstate Compact (including an office of the inspector general under the Inspector General Act of 1978 (5 U.S.C. App.; Public Law 95–452));
 (ii)any Member of Congress, any committee of Congress, or the Government Accountability Office; or (iii)a person with supervisory authority over the employee or such other person who has the authority to investigate, discover, or terminate the misconduct;
 (2)to refuse to violate or assist in the violation of any law, rule, or regulation relating to labor policy;
 (3)to refuse to violate or assist in the violation of any bylaw of the labor organization; (4)to file a complaint or directly cause to be brought a proceeding related to the enforcement of this section or to testify in that proceeding;
 (5)to notify, or attempt to notify, an officer of the labor union, the employer, the inspector general, or the Secretary of Labor of a violation of a law, rule, regulation, or a bylaw of the labor organization;
 (6)to accurately report hours on duty pursuant to chapter 211 of title 49, United States Code; (7)to cooperate with a safety or security investigation by any Federal, State, or local regulatory or law enforcement agency, or a regulatory or law enforcement agency created by an interstate Compact (including an office of the inspector general under the Inspector General Act of 1978 (5 U.S.C. App.; Public Law 95–452)); or
 (8)to furnish information to any Federal, State, or local regulatory or law enforcement agency, or a regulatory or law enforcement agency created by an interstate Compact, as to the facts relating to any accident or incident resulting in injury or death to an individual, damage to property, or misappropriation of funds.
					(b)Enforcement action
 (1)Filing and notificationA person who believes that he or she has been discharged or otherwise discriminated against by any person in connection with a violation of subsection (a) may, not later than 180 days after the date on which such violation occurs, file (or have any person file on his or her behalf) a complaint with the Secretary of Labor alleging such discharge or discrimination. Upon receipt of a complaint filed under this paragraph, the Secretary of Labor shall notify, in writing, the person named in the complaint and the person’s employer of the filing of the complaint, of the allegations contained in the complaint, of the substance of evidence supporting the complaint, and of the opportunities that will be afforded to such person under paragraph (2).
					(2)Investigation; preliminary order
 (A)In generalNot later than 60 days after the date of receipt of a complaint filed under paragraph (1) and after affording the person named in the complaint an opportunity to submit to the Secretary of Labor a written response to the complaint and an opportunity to meet with a representative of the Secretary of Labor to present statements from witnesses, the Secretary of Labor shall conduct an investigation and determine whether there is reasonable cause to believe that the complaint has merit and notify, in writing, the complainant and the person alleged to have committed a violation of subsection (a) of the Secretary of Labor’s findings. If the Secretary of Labor concludes that there is a reasonable cause to believe that a violation of subsection (a) has occurred, the Secretary of Labor shall accompany the Secretary of Labor’s findings with a preliminary order providing the relief prescribed by paragraph (3)(B). Not later than 30 days after the date of notification of findings under this paragraph, either the person alleged to have committed the violation or the complainant may file objections to the findings or preliminary order, or both, and request a hearing on the record. The filing of such objections shall not operate to stay any reinstatement remedy contained in the preliminary order. Such hearings shall be conducted expeditiously. If a hearing is not requested in such 30-day period, the preliminary order shall be deemed a final order that is not subject to judicial review.
						(B)Requirements
 (i)Required showing by complainantThe Secretary of Labor shall dismiss a complaint filed under this subsection and shall not conduct an investigation otherwise required under subparagraph (A) unless the complainant makes a prima facie showing that any behavior described in subsection (a) was a contributing factor in the unfavorable personnel action alleged in the complaint.
 (ii)Showing by labor organization officerNotwithstanding a finding by the Secretary of Labor that the complainant has made the showing required under clause (i), no investigation otherwise required under subparagraph (A) shall be conducted if the labor organization officer demonstrates, by clear and convincing evidence, that the labor organization officer would have taken the same unfavorable personnel action in the absence of that behavior.
 (iii)Criteria for determination by Secretary of LaborThe Secretary of Labor may determine that a violation of subsection (a) has occurred only if the complainant demonstrates that any behavior described in subsection (a) was a contributing factor in the unfavorable personnel action alleged in the complaint.
 (iv)ProhibitionRelief may not be ordered under subparagraph (A) if the labor union officer demonstrates by clear and convincing evidence that the labor union officer would have taken the same unfavorable personnel action in the absence of that behavior.
							(3)Final order
 (A)Deadline for issuance; settlement agreementsNot later than 120 days after the date of conclusion of a hearing under paragraph (2), the Secretary of Labor shall issue a final order providing the relief prescribed by this paragraph or denying the complaint. At any time before issuance of a final order, a proceeding under this subsection may be terminated on the basis of a settlement agreement entered into by the Secretary of Labor, the complainant, and the person alleged to have committed the violation.
 (B)RemedyIf, in response to a complaint filed under paragraph (1), the Secretary of Labor determines that a violation of subsection (a) has occurred, the Secretary of Labor shall order the person who committed such violation to—
 (i)take affirmative action to abate the violation; and (ii)provide the remedies described in subsection (c).
 (C)OrderIf an order is issued under subparagraph (B), the Secretary of Labor, at the request of the complainant, shall assess against the person against whom the order is issued a sum equal to the aggregate amount of all costs and expenses (including attorney’s and expert witness fees) reasonably incurred, as determined by the Secretary of Labor, by the complainant for, or in connection with, bringing the complaint upon which the order was issued.
 (D)Frivolous complaintsIf the Secretary of Labor finds that a complaint under paragraph (1) is frivolous or has been brought in bad faith, the Secretary of Labor may award to the prevailing labor organization officer reasonable attorney’s fees not exceeding $1,000.
						(4)Review
 (A)Appeal to Court of AppealsAny person adversely affected or aggrieved by an order issued under paragraph (3) may obtain review of the order in the United States Court of Appeals for the District of Columbia Circuit. The petition for review must be filed not later than 60 days after the date of the issuance of the final order of the Secretary of Labor. Review shall conform to chapter 7 of title 5, United States Code. The commencement of proceedings under this subparagraph shall not, unless ordered by the court, operate as a stay of the order.
 (B)Limitation on collateral attackAn order of the Secretary of Labor with respect to which review could have been obtained under subparagraph (A) shall not be subject to judicial review in any criminal or other civil proceeding.
 (5)Enforcement of order by Secretary of LaborWhenever any person has failed to comply with an order issued under paragraph (3), the Secretary of Labor shall file a civil action in the United States district court for the district in which the violation was found to occur to enforce such order. In actions brought under this paragraph, the district courts shall have jurisdiction to grant all appropriate relief including, but not limited to, injunctive relief and compensatory damages.
					(6)Enforcement of order by parties
 (A)Commencement of actionA person on whose behalf an order was issued under paragraph (3) may commence a civil action against the person to whom such order was issued to require compliance with such order. The appropriate United States district court shall have jurisdiction, without regard to the amount in controversy or the citizenship of the parties, to enforce such order.
 (B)Attorney’s feesThe court, in issuing any final order under this paragraph, may award costs of litigation (including reasonable attorney’s and expert witness fees) to any party whenever the court determines such award is appropriate.
 (7)De novo reviewWith respect to a complaint under paragraph (1), if the Secretary of Labor has not issued a final decision within 210 days after the filing of the complaint and if the delay is not due to the bad faith of the employee, the employee may bring an original action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy, and which action shall, at the request of either party to such action, be tried by the court with a jury. The action shall be governed by the same legal burdens of proof specified in paragraph (2)(B) for review by the Secretary of Labor.
					(c)Remedies
 (1)In generalAn employee prevailing in any action under subsection (b) shall be entitled to all relief necessary to make the employee whole.
 (2)DamagesRelief in an action under subsection (b) shall include— (A)reinstatement with the same seniority status that the employee would have had, but for the discrimination;
 (B)any backpay, with interest, to be paid by the labor organization in lieu of the employer; and (C)compensatory damages, including compensation for any special damages sustained as a result of the discrimination, including litigation costs, expert witness fees, and reasonable attorney’s fees.
 (3)Possible reliefRelief in any action under subsection (b) may include punitive damages in an amount not to exceed $250,000.
 (d)Election of remediesAn employee may not seek protection under both this section and another provision of law for the same allegedly unlawful act of the authority.
 (e)No preemptionNothing in this section preempts or diminishes any other safeguards against discrimination, demotion, discharge, suspension, threats, harassment, reprimand, retaliation, or any other manner of discrimination provided by Federal or State law or provision adopted by an authority created by an interstate Compact.
 (f)Rights retained by employeeNothing in this section shall be construed to diminish the rights, privileges, or remedies of any employee under any Federal or State law, provision adopted by an authority created by an interstate Compact, or under any collective bargaining agreement. The rights and remedies in this section may not be waived by any agreement, policy, form, or condition of employment.
 403.Retirement plansWith respect to pension and retirement benefits plans for employees of the Authority— (1)the Authority shall honor all pension obligations for employees retired from the Authority and currently receiving a pension;
 (2)the Authority shall, for employees who, on the date of enactment of this Act, have accumulated a total of 5 years of employment with the Authority, devise a system which limits those enrolled in the Authority’s pension plan to having not more than 100 percent of base annual salary as the amount counted toward the highest salary level for purposes of calculating pension benefits;
 (3)the Authority may, with respect to those employees who were hired before the date of enactment of this Act but who had yet to accumulate a total of 5 years of employment with the Authority, determine a benefits plan which may include a combination of a defined benefit and a defined contribution; and
 (4)the Authority shall, for all employees not enrolled in the Authority’s pension system on the date of enactment of this Act, provide defined contribution retirement plans.
				